Citation Nr: 0801803	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  02-10 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic headaches, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for migraine headaches 
and nausea.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a March 1995 decision, the Board denied service connection 
for a headache disorder and the veteran did not appeal the 
decision and it became final.  Subsequently, the veteran 
sought to reopen his service connection claim for headaches 
and in a November 1998, the Board remanded the case for 
further development.  In a June 2001 decision, the Board, 
after determining that the veteran had submitted new and 
material evidence to reopen his claim, granted service 
connection for post-traumatic headaches.

In November 2002 and May 2004, the veteran presented 
testimony before the undersigned Veterans Law Judges sitting 
at the RO.  The transcripts of such hearings are associated 
with the claims folder.

In September 2004, the Board denied the veteran's increased 
rating claim for post-traumatic headaches.  The veteran 
subsequently appealed the September 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in December 2006, the Court vacated the 
Board's September 2004 decision and remanded the matter to 
the Board for readjudication.  

After the Board issued the September 2004 decision and prior 
to the Court's December 2006 order, the veteran filed a 
service connection claim for migraine headaches and nausea, 
as well as an increased rating claim for post-traumatic 
headaches.  In a September 2005 rating decision, the RO 
continued the 10 percent disability evaluation for post-
traumatic headaches, and denied service connection for 
migraine headaches, and nausea.  The veteran filed a notice 
of disagreement later in the month.  The RO issued a 
statement of the case in March 2006, and the veteran 
subsequently perfected an appeal.  As the medical evidence 
shows that the veteran's nausea is a symptom of his migraine 
headaches, the Board has consolidated the issues as shown on 
the title page of this remand.  

In a September 2006 rating decision, the RO granted service 
connection for status post head trauma with contra coup 
delta, post-traumatic encephalopathy and vertigo, and 
assigned a 10 percent evaluation, pursuant to Diagnostic Code 
8045.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, by Order dated in December 2006, the Court vacated 
the Board's September 2004 decision, which denied an 
evaluation in excess of 10 percent for headaches.  In the 
September 2004 decision, the Board found that the veteran's 
headaches, which resulted from an in-service blow to the 
head, were more appropriately rated under Diagnostic Code 
8045-9304, as opposed to Diagnostic Code 8045-8100.  While 
the Court acknowledged that the Board invited the veteran to 
file a service connection claim for migraine headaches, it 
determined that the Board failed to adequately explain why 
the veteran's claim should be read in such a limited manner.

In light of the Court's order, the Board finds that the 
veteran should be afforded a VA examination to ascertain 
whether the veteran's service-connected post-traumatic 
headaches have increased in severity pursuant to Diagnostic 
Code 8100.  Also, the Board finds that a VA opinion is 
necessary to determine whether the veteran's migraine 
headaches manifested by nausea are considered a part of his 
service-connected post-traumatic headaches.  The veteran has 
not been afforded a VA neurological examination since 
September 2003, and subsequent medical evidence shows 
treatment for migraine headaches.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
neurological examination.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain from the veteran 
his detailed clinical history.  

Upon examination and review of the 
record, the examiner should identify all 
symptoms associated with the veteran's 
post-traumatic headaches.  

If migraine headaches are diagnosed, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that the veteran's migraine 
headaches are a part of his service-
connected post-traumatic headaches or 
otherwise related to his period of active 
duty.  The examiner should reconcile any 
opinion with the January 1971 service 
medical records; a January 1994 VA 
examination report; Dr. Janas' October 
1995 statement (indicating 1972 treatment 
for migraine headaches); Dr. Pickul's 
February 2002 statement; and a September 
2003 VA examination report. 

If the migraine headaches are unrelated 
to service or the service-connected post-
traumatic headaches, the examiner should 
specify what symptoms are related to the 
post-traumatic headaches and indicate 
whether the service-connected post-
traumatic headaches cause characteristic 
prostrating attacks, and state the 
frequency with which they occur (i.e., 
averaging one in two months over the last 
several months, once per month over the 
last several months, or very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability).  

Complete rationale should be provided for 
all opinions expressed, to include a 
discussion of other pertinent evidence of 
record where indicated.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's increased 
rating claim for post-traumatic 
headaches, and service connection claim 
for migraine headaches manifested by 
nausea.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


			
	THOMAS J. DANNAHER	RENEE M. PELLETIER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals

                       
____________________________________________
	MARK W. GREENSTREET
	Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



